Simmons, J.
1. The fact that the people of a certain section had held a mass-meeting and agreed to disregard the “stock law” does not repeal the law, and evidence of such fact should not have been admitted.
2. In an action against a railroad company for the negligent killing *205of a cow, evidence that the company had at different times paid other persons for cattle killed by its trains at the same place was irrelevant and inadmissible.
May 8, 1891.
From McDuffie superior court, March term, 1890. Before Judge Roney.
J. B. Cumming and Bryan Cumming, for plaintiff in error.
S. A. Walker, -by brief, contra.
3. When the evidence shows conclusively that the servants of a railroad company used all ordinary and reasonable care and diligence to prevent the killing of a certain cow, a verdict in favor of the owner for the value of the animal is contrary to law and the evidence, and should be set aside. . Judgment reversed.